DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites the limitation “calculating the intercorrelation between the second measurement and the second reference signal,” but said limitation is a genus claim, the scope which goes beyond the original disclosure. In short, the inventor is not entitled to claim any and all ways to calculate the said intercorrelation. (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measurement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 5 recites devices with corresponding abbreviation enclosed in the parenthesis, but it is not clear what devices/how many are actually involved. For example, although an injection device is a single device, it is defined by two abbreviations DAC and CPL enclosed in parenthesis and likewise for the logic unit defined by both MEM1 and MEM2 initially, etc. However, the same logic unit is later ambiguously represented separately by a single MEM1 and MEM2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.       Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “temporally reversing the measurement to generate a second reference signal, calculating the intercorrelation between the second measurement and the second reference signal” an abstract idea, as it involves usage of mathematical concept.  With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. 
          In Step 2A, the claims additionally recite “transmission line,” and “injecting a first reference signal into the network, acquiring a first measurement of the first reference signal after its propagation in the network, injecting the second reference signal into the network”, and the system in claim 5, but said limitations are directed to insignificant data collection activity in time-reversing reflectometry and recitation of generic processor for intercorrelating. The claimed invention does not improve the functioning of any devices or machines, and the abstract idea is not integrated into a practical application as the claimed invention is broadly recited with lack of sufficient details in regard to intercorrelating and its application thereafter. In fact, the claim 1 does not even recite determining a fault in the transmission line. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “transmission line,” and “injecting a first reference signal into the network, acquiring a first measurement of the first reference signal after its propagation in the network, injecting the second reference signal into the network”, and the system in claim 5, but said limitations are directed to data collection activity utilized in time-reversing reflectometry and recitation of generic processor for intercorrelating that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auzanneau et al., US-PGPUB 2015/0025820 (hereinafter Auzanneau) (cited by the Applicant)

          Regarding Claims 1 and 5. Auzanneau discloses characterizing a fault in a network of at least one transmission line (Paragraph [0006]; [0008], fault), comprising:

injecting a first reference signal into the network (Paragraphs [0037]-[0038], injection in the reference state; Fig. 5; Paragraph [0048]),
acquiring a first measurement of the first reference signal after its propagation in the network (Paragraph [0038], returned signal; Paragraph [0048]),
temporally reversing the measurement to generate a second reference signal (Paragraph [0040], time reversed; Paragraph [0049]),
injecting the second reference signal into the network (Paragraph [0040], injecting time reversed signal; Paragraph [0050]),
acquiring a second measurement of the second reference signal after its propagation in the network (Paragraphs [0041]-[0042]; [0051]),
calculating the intercorrelation between the second measurement and the second reference signal (Paragraphs [0041]-[0043], intercorrelation shown as symmetry and asymmetry between the injected and returned signal, showing different levels of aging; Figs. 3-4; Paragraph [0051], [0057], [0059]-[0060], coefficient CA or degree of aging)

          Regarding Claim 3. Auzanneau discloses the search, in the intercorrelation, for at least one extremum indicating the presence of a fault (Paragraphs [0041]-[0043], extreme level of aging. Note that the claim does not recite that only the extremum indicates the presence of a fault)

          Regarding Claim 4. Auzanneau disclosesa system for characterizing a fault in a network of at least one transmission line, the system comprising means configured to implement the steps of the method for characterizing a fault as claimed in claim 1 (Fig. 11)
          Regarding Claim 6. Auzanneau discloses the logic unit (MEMi,MEM2) is a memory capable of saving a time measurement of a signal and of supplying the samples of the saved measurement in a reverse order to that wherein in which they were saved (Fig. 5, 502, storage (Paragraph [0038]-[0040], storing returned signal and reusing later for time reversing)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.          Claims 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Auzanneau et al., US-PGPUB 2015/0025820 in view of Ben Hassen et al., US-PGPUB 2016/0166560 (hereinafter Ben) (cited by the Applicant)

          Regarding Claims 2, 7 and 9. Auzanneau does not disclose the generator (GEN) of a reference signal comprises a frequency subcarrier generator and an inverse Fourier transform module (IFFT1).

Ben discloses a multicarrier frequency subcarrier generator and an inverse Fourier transform module (IFFT1) (Paragraphs [0049]; [0070-[0071]; Abstract; Paragraphs [0001]-[0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ben in Auzanneau and have the generator (GEN) of a reference signal comprise a frequency subcarrier generator and an inverse Fourier transform module (IFFT1), so as to accurately determine the fault.

13.          Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Auzanneau et al., US-PGPUB 2015/0025820 in view of Flask, US-PGPUB, 20170063478 (hereinafter Flask)

          Regarding Claim 8. Auzanneau does not disclose the first connector (INT1) and/or the second connector (INT2) are switches.

Flask discloses reflectometry, which includes first connector (INT1) and/or the second connector (INT2) are switches (Paragraph [0029])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Flask in Auzanneau and use switches connecting the reference signal generator and the injection device, so as to control the injection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865